PER CURIAM.
In this direct criminal appeal, appellant claims that the trial court erred in denying his pro se “Motion for Reconsideration,” which the court construed as a motion to withdraw plea after sentencing, upon finding that the motion was untimely under Florida Rule of Criminal Procedure 3.170(i). The state correctly concedes that appellant’s motion was timely pursuant to Florida Rule of Criminal Procedure 3.040, which provides that when the last day of a time period falls on a Saturday, Sunday, or legal holiday, the time period is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday. Accordingly, we reverse the denial of appellant’s motion and remand with directions that the trial court address the merits of the motion in accordance with Sheppard v. State, 17 So.3d 275 (Fla.2009).
REVERSED and REMANDED with directions.
WETHERELL, ROWE, and MARSTILLER, JJ., concur.